Title: To Benjamin Franklin from Dennis Walsh, 28 February 1780
From: Walsh, Dennis
To: Franklin, Benjamin


Sir
Vlissinge the 28 february 1780.
In the month of June 76 a Vessel came to Tenerife under English Colors called the Friendship commanded by a Thomas Newell well known in that Island to have been in the employ of Mr Rose of S. Carolina. He gave out that owing to the disputes subsisting between England & America he had coverd his Vessel under the names of Gildart & Bussigny of Liverpool, declard her bound for the Bay of Honduras, & made application for goods on Freight. Amongst others my friend Mr James Barry, now my Partner in trade, shipd 36½ pipes wine for Jamaica, & Captain Newell instead of proceeding to Jamaica went to the Danish Island of St Thomas & there disposed of Mr Barrys property & of that of the other Shippers upon his Vessel to the amount of £1600 Stlg— Mr Barrys Invoice was £438. Of the truth of all these circumstances I have had the fullest proof, for haveing gone to the West Indies & receiving information that he had been at St Thomas, I called at that Island, saw some of the wines in July 78 in the Possession of Messieurs Garret Sprit de Mint & Company, to whom the whole of the Cargo had been sold as appeard by their books, & the concurring Testimony of many people in the Island. From St Thomas he proceeded to Charles Town Sth. Carolina, where his connections lay, & whereas I understand he has been since employd in a Merchant Vessel or a private Ship of war, & that he has made some voyages to France. I wrote to Charles Town, & made enquiry of the House of Murphy & Compy. of Nantes— I have not receivd any answer from the former place & in vain have Messrs Murphy & Co. made enquiry at the latter.
Thus circumstanced will your Excellency pardon me if not seeing any other mode of obtaining redress I am imboldend to apply to you. The nature of my complaint is such as will I flatter myself claim some degree of your attention when I tell you that I am ready to make oath of the truth of what I advance, & to produce the Bills of Loading signd by Captain Newell, together with my friends full Powers for acting. I am persuaded that this same Captain Newell is employd in the Service of America, & that it is more than probable he may be occasionaly in some Port of France, & if I might hint to your Excellency what I thought the most eligible mode of proceeding (exclusive of writing to America) I woud beg leave to mention that of writing to the different Ports of France in such terms as your Excellency might think meet. If your Excellency shoud honor me with a line I wish it to be directed for me at Mr Francis Bowens, Ostend. If my House at Tenerife Walsh & Barry can be of any service to your Excellency, you may depend upon their utmost exertions.
I have the honor to be Sir Your Excellencys most obedient & most humble servant
Dennis WalshHis Excellency B. Franklin Esqr.
